Citation Nr: 1523105	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-35 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for temporomandibular joint (TMJ) dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the RO. 

In September 2010, the Veteran requested a Travel Board hearing before a Veterans Law Judge at the RO. He was scheduled for such hearing in June 2012. He failed to appear for his scheduled hearing, offered no argument for this failure to appear and did not otherwise request to have his hearing rescheduled. Accordingly, his hearing request is deemed withdrawn 38 C.F.R. § 20.704(d).

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  


FINDING OF FACT

1. Temporomandibular joint (TMJ) pain was not manifest during service. 

2. Temporomandibular joint (TMJ) dysfunction is not attributable to service.


CONCLUSION OF LAW

The criteria for service connection for temporomandibular joint (TMJ) dysfunction are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The duty to notify in this case was satisfied by letter sent to the Veteran in June 2009. The claim was last adjudicated in February 2012.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and the medical opinion obtained in January 2012 are adequate with regard to the issue on appeal, as the January 2012 opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

At the outset, the Board notes that the Veteran asserts that part of his service duties involved manually checking for IEDs after robotic equipment that performed this task was lost. As such, his lay statements and the provisions of 38 U.S.C.A. § 1154(b) are given due consideration. To the extent that the provisions of 38 U.S.C.A. § 1154(b) are applicable, the Board notes that they do not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected; rather, it aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service. Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). 

The Veteran asserts that he has TMJ dysfunction that onset in service due to injury or event sustained therein.

July 2001, June 2002, August 2003, September 2004, July 2005 and May 2006 (separation) reports of service dental examinations reflect that TMJ examination was within normal limits (WNL). No complaints of pain or dysfunction were reported or documented.

A March 2009 VA physical therapy note documents, in pertinent part, the Veteran's complaint of occasional popping in the left jaw area. It was recorded that a dental appointment was scheduled to further evaluate these complaints. As for physical therapy regimen, the Veteran was on 5 tongue depressors to stretch his left TMJ area.

March 2009 VA dental consult treatment record reflects that limited oral examination for TMJ showed slight deviation to left on opening. The Veteran reported left side pops and was sore when he chewed. An impression for lower hard/soft night guard was taken.

An April 2009 VA dental note documents that there were no significant findings on comprehensive oral examination. The dentist noted that the Veteran had been under treatment for TMJ by physical therapy without consultation with dental. The dentist reported that the Veteran had no deviation to left on opening as described in the physical therapy treatment note. Further, he had no muscle tenderness to palpation, no crepitus and no popping, clicking or pain in the TMJ. The Veteran was encouraged to continue wearing his night guard and he was scheduled for further evaluation in 3 months.

The June 2009 report of VA examination documents the Veteran's report that he first noticed pain in the left side of the TMJ with eating around approximately 2002. He complained of occasional popping of the joint on the left side when eating. He reported that the symptoms had spontaneous onset. A night guard made in April 2009 provided much, but not complete, relief. On examination, mandibular movements were normal with maximum opening of 52mm with lateral excursions to both sides in the 12-15mm range. There was no clinical or objective evidence of additional limitation beyond the measured and reported ranges. The dentist did not hear or feel any popping of either joint on opening and closing of the mouth. The dentist concluded, "it appears that his functional impairment at this time would be minimal." There were no missing teeth related to the claimed disability; there was no bone loss of the maxilla, mandible or hard palate; and there was no loss of teeth due to loss substance of the body of the maxilla or mandible.

A December 2011 report of VA examination reflects a diagnosis of TMJ sounds. The Veteran reported that he developed pain to left TMJ area around 2003-2004 but did not recall any specific cause (the dentist noted that on last examination the Veteran reported that his TMJ pain onset in 2002). The Veteran also reported being ejected from a vehicle while on duty in 2005. He experienced pain when he ate, especially with chewing on the left side. He had difficulty eating certain foods and his left side popped at times. Flare-ups did not impact the function of the TMJ.

Range of motion for lateral excursion was greater than 4mm and range of motion for opening mouth (measured by inter-incisal distance) was greater than 40mm. There was no objective evidence of painful motion. The Veteran did not experience any additional limitation in range of motion of either TMJ following repetitive use testing and did not experience any functional loss or functional impairment of either TMJ. He did have localized tenderness or pain on palpation of joint or soft tissue of TMJ on the left side and had clicking or crepitation of joints or soft tissue of TMJ on left side (left jaw "popped" one time out of about 15 opening/closing motions). There were no significant findings or results on x-ray. His TMJ disorder did not impact his ability to work. The dentist noted that the Veteran did not report any specific incident leading to TMJ pain on the left side. Therefore, the dentist concluded that the Veteran's TMJ pain was not caused by or a result of military service.

In a January 2012 addendum, the dentist documented review of the Veteran's claims file and his reported history of onset of jaw pain (2002, as reported in June 2009 VA examination; 2003-2004, as reported in December 2011 VA examination). The dentist noted that dental examinations in service in July 2001, June 2002, August 2003, September 2004, July 2005 and May 2006 all documented that evaluation of TMJ was within normal limits and there were no reported complaints from the Veteran related to any TMJ pain. The dentist opined that the Veteran's TMJ problems were not caused by or a result of any injury, treatment or other fact or circumstance associated with his period of active military service.

Given its review of the record, the Board finds that service connection for TMJ dysfunction is not warranted.  While the Veteran contends that his TMJ dysfunction had its onset during service due to injury sustained therein, the Board points out that the more probative opinion concludes that his TMJ problems were not caused by or a result of any injury, treatment or other fact or circumstance associated with his period of active military service. To that end, in the January 2012 addendum, the VA dentist reviewed the claims file, specifically including reports of dental examination in service in July 2001, June 2002, August 2003, September 2004, July 2005 and May 2006; performed physical examination (in December 2011); and, considered the Veteran's reported history of onset of TMJ problems but opined that the Veteran's TMJ problems did not have their onset during a period of service due to injury sustained therein. The dentist explains that if the Veteran had experienced onset of TMJ problems during service as claimed, he would have exhibited symptoms or reported complaints during dental examination in service; however, dental examinations during time of service documented that TMJ examinations were within normal limits and the Veteran made no complaints of TMJ symptoms. 

The only other evidence of record supporting these claims is the various general lay assertions. In this case, the Board finds that the Veteran was competent to state that he experienced symptoms of TMJ during service. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). Here, the Board finds that the appellant's statements regarding onset of TMJ during service are not credible because he is an inconsistent and unreliable historian. For example, the June 2009 report of VA examination documents the Veteran's report that he first noticed pain in the left side of the TMJ with eating around approximately 2002. He complained of occasional popping of the joint on the left side when eating and reported that the symptoms had spontaneous onset. In a December 2011 report of VA examination the Veteran reported onset of symptoms in 2003-2004. However, he also reported being ejected from a vehicle while on duty in 2005, suggesting that the TMJ onset due to injury sustained as a result of this accident. However, the record reflects otherwise. July 2001, June 2002, August 2003, September 2004, July 2005 and May 2006 (separation) reports of service dental examinations reflect that TMJ examination was within normal limits (WNL). There were no complaints of pain or dysfunction reported or documented. Further, there is no documentation that the Veteran was involved in an accident or sustained an injury as a result of IED explosion. Thus, the Board finds that the Veteran's lay assertions regarding onset of TMJ during service, to include as a result of accident sustained in IED explosion, are not credible.

The Board finds that the more probative evidence regarding etiology tends to weigh against a finding that the TMJ dysfunction onset due to injury sustained in service. Thus, the Board finds that the lay opinion is less informed, less probative and less credible than the reasoned medical opinion. The Board finds the opinion of the VA dentist in the January 2012 addendum to the December 2011 VA examination to be most probative. The VA dentist is a medical professional who have reviewed the claims file, considered the reported history and performed physical examination. The dentist used his expertise in reviewing the facts of this case and determined that the TMJ problems were not caused by or a result of any injury, treatment or other fact or circumstance associated with the Veteran's period of service. It is clear that the dentist fully understood the basis for the Veteran's claim yet still determined after reviewing the facts of the case, that, the current TMJ problems were related to causes other than event of service origin. The Veteran has not suggested that the December 2011 examination was performed in an insufficient manner.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for TMJ dysfunction must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

 
ORDER

Entitlement to service connection for TMJ dysfunction is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


